PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
QATAR UNIVERSITY QSTP-B
Application No. 14/749,662
Filed: 25 Jun 2015
For: SYSTEMS AND METHODS FOR TRACKING DEVICES STATUS AND MALFUNCTIONS IN MACHINE-TO-MACHINE NETWORKS
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition to revive under 37 CFR 1.137(a), filed June 27, 2022 (supplemented on July 23, 2022).

The petition under 37 CFR 1.137(a) is GRANTED.

The instant application became abandoned for failure to timely file a reply to the non-final Office action mailed December 6, 2017. This Office action set a shortened statutory period for reply of three months. No reply having been received, the application became abandoned by operation of law on March 7, 2018. The Office mailed a Notice of Abandonment on June 29, 2018.  Applicants filed a petition to revive under 37 CFR 1.137(a) on November 23, 2021. However, the petition was dismissed in a decision mailed on January 25, 2022. The decision explained that the application had been abandoned for longer than two years, and requested that Applicant explain the delay in filing the petition.
  
With the instant renewed petition (made timely by obtaining a three month extension of time and by the fact that June 25, 2022 fell on a Saturday), Applicant has satisfactorily explained the delay in filing the initial petition. The other requirements for a grantable petition (the petition fee and an Amendment) were previously filed on November 23, 2021.

The application is being forwarded to Group Art Unit 2445 for consideration of the Amendment filed November 23, 2021.

Telephone inquiries related to this decision should be directed to the undersigned at (571)272-3207.

/Cliff Congo/
Cliff Congo
Attorney Advisor – Office of Petitions